Title: To Alexander Hamilton from Uriah Forrest, 7 November 1792
From: Forrest, Uriah
To: Hamilton, Alexander



Georgetown [Maryland] 7. Nov. 1792
Dear Sir:

Inclosed is the copy of what Mr. William Bayley lately gave Dr. Steuart to forward to the President of the United States in consequence as Steuart told Bayley of a letter from the President requesting it the Doctor having before mentioned to him the circumstances to which it alluded. I only heard of it yesterday and sent today to Bayley who furnished me a copy he is a man of fair character and on no account would intentionally misrepresent but he not the most attentive and exact man. There is no doubt you are privy to and I dare say caused the application through the President yet no harm can arise from sending the copy.
I considered all that was said respecting your public Agency not worth any other regard than merely stating facts in conversation when it happened to be the subject which was very frequent during the rage of Electioneering. Because there are not three men of reputation even in the district where so much has been said who think ill of you and nothing is believed injurious to your Fame had there been a probability of your Character being any way affected you should have had the earliest information. I wish not to be mentioned in the business but there is one circumstance which may eventually be useful should Mr. Sterett not return soon from Europe. He informed me that he had called with Colo. Mercer at your office when the Colo. applied for payment of a horse which he had killed during the war I think in Virginia. He related to me the conversation that passed and mr. mercers observation to him at leaving you. I am pretty certain I have the whole correct on my memory and if necessary will readily furnish it.
If there is any thing in which you can make me useful you will make me happy being with the greatest esteem & respect Dr. Sir yrs.

Uriah Forrest

